iii

LJ\-LUJ

\)O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

DAVID L. ANDERS ON (CABN 149604)
United States Attorney

BARBARA J. VALLIERE (DCBN 439353)
Chief, C.rirninal Division

SCOTT N. SPANSAIL (CABN 293 847)
Special Assistant United States Attomey

1336 Plummer Street, Building 275
Monterey, CA 93 944

Telephone: (831) 242-641 6

Email: Scott.N.Spansail.mil@mail.mil

Attomeys for United States of America

UNITED STATES DISTRICT COURT
NORTHERN DISTRIC'I` OF CALIFORNIA

SAN JOSE DIVISION
UNI'I`ED STATES OF AMERICA, ) No. CR 18-00008-MAG
)
Plajntiff, ) STIPULATION AND‘fPRGPOS'E'Bj ORDER
) SETTING HEARING DATE AND EXCLUDING
v. ) TIME FROM THE SPEEDY TRIAL ACT
) CALCULATION
LEE T. DRONE, )
)
Defendant. )
)

 

The parties, through Counsel, stipulate that the status/change of plea hearing currently scheduled
for December 3, 2018, may be continued to February 4, 2019. The reason for the requested continuance
is to allow the parties sufficient time to conduct additional investigation, and reach a resolution in this
case. The parties also jointly request that time be excluded under the Speedy Trial Act between August
6, 2018 and February 4, 2019 to allow the defense and the Government continuity of counsel and the
reasonable time necessary for effective preparation, taking into account the exercise of due diligence
See 18 U,S.C. § 3161(h)(7)(B)(iv).

//
//

sTIPULATIoN AND{-Pkei»ese§ 0RDER

CR lS-()OOOS-MAG

 

 

 

 

 

 

-J>b->|\J

\OQO`!O\l/l

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

//

 

 

Dated: 02/04/2019 w l /s/
TAMARA CREPET
Counsel for Defendant
Dated: 02/04/2019 /S/
SCO’I`T N. SPANSAIL
Special Assistant United States Attorney
»[-P-RGP€SEDT ORDER
Upon stipulation of the parties, IT IS ORDERED that:

1. This matter is set before this Court for a change of plea hearing on I"ebruary 4, 2019.

2. The time between August 2, 2018 and February 4, 2019 shall be excluded liom the
computation of time Within which trial shall commence under the Speedy Trial Act, as failure to grant
the requested continuance would deny defense and Government counsel the reasonable time necessary
for effective preparation, taking into account the exercise of due diligence See 18 U.S.C.

§ 3161(h)(7)(B)(iv). The ends of justice served by granting the requested continuance outweigh the best
interest of the public and the defendant in a speedy trial. See id. § 3161(h)(7)(A).

IT IS SO ORDERED.

\

t ( _ g
Dated;ea+e#aer§“ W…
Gamw~éa 1, 3-0"? v INIA DEMARCHI

United States Magistrate Judge

S'I'IPULATION AND [PROPOSED] ORDER
CR lS-OOOOS-MAG

 

 

 

